EXHIBIT 10.3

October 12, 2010

William Boyle
207 7th Street
Vandling, PA 18421

Dear Mr. Boyle:

In anticipation of the closing (the “Closing Date”) of the contemplated merger
of Comm Bancorp, Inc. (“CBI”) with and into F.N.B. Corporation (“FNB”), the
parties hereto agree to the following terms and conditions:



  1.   It is acknowledged by FNB, CBI and William Boyle that this Agreement is
intended to be a supplemental agreement and not an agreement to be substituted
for the Executive Employment Agreement (the “Employment Agreement”) dated
October 1, 2001 as amended entered into between CBI and William Boyle.



  2.   It is agreed by the parties as an accommodation to the Merger that
William Boyle shall not receive payments until the termination of his employment
which termination shall occur at the earlier of:



  a)   March 31, 2011; or



  b)   the date upon which FNB converts CBI’s core processing system to FNB’s
system; or



  c)   the date of an involuntary termination of employment by FNB without
cause, cause to be defined as set forth in Employment Agreement; or



  d)   the date of your termination of employment as a result of your death,
Disability (as defined below) or in order to attend to a Family Emergency (as
defined below).

Upon termination, FNB shall be obligated to begin the severance and change in
control payments in accordance with the Employment Agreement.

 

1



--------------------------------------------------------------------------------



 



William R. Boyle
Page 2
October 12, 2010



  3.   During the term of this Supplemental Agreement, CBI and FNB agree to
continue to employ William Boyle at a) his current base salary and b) with the
same employee benefit structure of similarly situated employees until his
termination as set forth herein above. Should FNB terminate William Boyle prior
to the conversion date of CBI’s core processing system to FNB’s system or
March 31, 2011 whichever is earlier, without cause, as defined in the Employment
Agreement, FNB shall pay William Boyle his current base salary through
conversion date or March 31, 2011 whichever is earlier, in addition to any
payments due under his Employment Agreement.



  4.   William Boyle hereby agrees and acknowledges that any tax imposed on the
officer pursuant to Section 280G or 409A of the Internal Revenue Code of 1986 in
respect of any such change of control or severance benefit shall be the sole
responsibility of the officer and neither CBI nor FNB shall have any liability
or responsibility for any such tax liability.



  5.   For purposes of this supplemental agreement, (I) Disability shall mean
the inability to engage in any substantial gainful activity or the receipt of
benefits under the CBI or FNB disability plan as a result of a medically
determinable physical or mental impairment that is expected to result in death
or continue at least twelve months; and (ii) Family Emergency shall mean a
“serious health condition”, as provided by Section 101(11) of the Family and
Medical Leave Act (FMLA), with respect to your spouse, child(ren) or parents.



  6.   Except as otherwise specifically provided in this supplemental agreement,
all of the terms and conditions of the Employment Agreement, including medical
and/or disability benefits, if any, shall remain in full force and effect.



  7.   If the foregoing correctly sets forth our agreement, please sign and date
both enclosed copies of this letter and return one copy to me.

Sincerely,

/s/ William F. Farber, Sr.                            
William F. Farber, Sr.
President and Chief Executive Officer

/s/ William Boyle                    
William Boyle

Date: 10/12/10                        

 

2